TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 12, 2016



                                      NO. 03-15-00228-CR


                                 Clifton Crews Hoyt, Appellant

                                                 v.

                                  The State of Texas, Appellee




     APPEAL FROM 391ST DISTRICT COURT OF TOM GREEN COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that appellant entered a plea

of true to the enhancement allegation in the second paragraph of the indictment asserting

that appellant had previously been convicted of a felony and that the trial court found the

enhancement to be true. The judgment, as modified, is affirmed. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.